Name: Regulation (EEC) No 2577/72 of the Commission of 7 December 1972 fixing the coefficient to be applied to the guide price for beef and veal for calculating the value of losses exceeding the maximum tolerance
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 25 No L 275/24 Official Journal of the European Communities 8.12.72 REGULATION (EEC) No 2577/72 OF THE COMMISSION of 7 December 1972 fixing tfe coefficient to be applied to the guide price for beef and veal for calculating the value of losses exceeding the maximum tolerance No 2305/70; whereas one of these items is the value of quantity losses exceeding the maximum tolerance; Whereas that value is calculated by multiplying the highest guide price for the period by a coefficient; Whereas this coefficient is to be determined by the Commission, after consulting the EAGGF Committee, in the light of the results of an analysis made by the Management Committee for Beef and Veal ; Whereas the Management Committee for Beef and Veal has made its analysis , and whereas the measures provided for in this Regulation are in accordance with the Opinion of the Fund Committee; THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 17/64/EEC1 of: 5 February 1964 on the condi ­ tions for granting aid from, the European Agricultural Guidance and Guarantee Fund, as last amended by Regulation (EEC) No 2591/702 ; Having regard to Council Regulation (EEC) No 729/703 of 21 April 1970 on the financing of the common agr cultural policy, as amended by Regulation (EEC) No 1566/724; Having regard to Council Regulation (EEC) No 2305 /705 of 13 November 1970 on the financing of intervention expenditure in respect of beef and veal on the internal market, and in particular Article 3 (2) (c) thereof; Whereas Regulation (EEC) No 2305/70 stipulates that the expenditure by the intervention agency concerned, eligible under the guarantee section of the European Agricultural Guidance and Guarantee Fund, shall be determined by drawing up an account; Whereas this account is credited with the items listed in Article 3 (2) of Regulation (EEC) HAS ADOPTED THIS REGULATION: Sole Article The coefficient referred to in Article 3 (2) (c) of Regulation (EEC) No 2305/70 to be applied to the guide price used in calculating the value of losses exceeding the maximum tolerance shall be 1*7. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 7 December 1972 . For the Commission The President S. L. MANSHOLT 1 OJ No 34, 27.2.1964, p. 586/64. 2 OJ No L 280, 26.12.1970, p. 63 . 3 OJ No L 94, 28.4.1970, p. 13 . 4 OJ No L 162, 25.7.1S72, p. 5 . 5 OJ No L 249, 17.11.1970, p . 1 .